DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 13 does not include “315”, “318” as indicated in para. [0077].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: para. [0095], lines 9-10 recite “The garment also includes a foot portion that includes a first band (e.g., the band 302 in Fig. 13) wrapping around the foot portion.” It is unclear if Applicant is describing a portion of the foot or if the garment itself has a foot portion.  If the later, the foot portion has not been identified and it is unclear as to what portion of the garment constitutes the foot portion and how the first band wraps around it.  Also, para. [00103], lines 1-2 recite “In some embodiments, the garment includes a heel portion; and a heel band (e.g., the band 304 in Figure 15).” It is unclear if Applicant is describing a portion of the heel or if the garment itself has a heel portion.  If the later, the heel portion has not been identified and it is unclear as to what portion of the garment constitutes the heel portion and how the heel band wraps around the heel portion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 11, the recitation of “a foot portion that includes a first band wrapping around the foot portion” is indefinite it that it is unclear if the foot portion is directed to the portion of the foot around which the first band is wrapped or if it is a portion of the garment.
As regards claim 17, the recitation of “a heel band intersecting with the first band and wrapping around at least a portion of the heel potion so as to pull the heel portion toward the foot portion” is indefinite in that it is unclear if the heel portion is directed to a portion of the heel around which the heel band is wrapped or if it is a portion of the garment.  Clarification is requested.
Dependent claims 12-14 and 16-19 are necessarily rejected as being dependent upon a rejected base claim.

Claim Interpretation
Like the specification, it is unclear what is meant by “a foot portion that includes a first band wrapping around the foot portion”.  The Office will interpret claim 11, line 3 as follows: “a foot portion that includes a first band configured to wrap around a portion of the foot”.  Further, claim 17, lines 2-4 recite will be interpreted as “a heel portion; and a heel band intersecting with the first band and configured to wrap around at least a portion of a heel so as to pull the heel toward the foot portion”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 18 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  With respect to claim 18, the claim recites “…at least one lift band extending from the anterior portion of the ankle band to at least the superior portion of the first band at least partially over a middle metatarsal bone”, which claims the middle metatarsal bone as a component of the invention. Applicant is advised to amend the claim to recite --at least one lift band configured to extend from the anterior portion of the ankle band to at least the superior portion of the first band at least partially over a middle metatarsal bone--.
Claim 19 is necessarily rejected as being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2008/0269655 (“Shoukry”).
Regarding claim 1, Shoukry discloses a removable flexible orthosis for middle foot damage that substantially anticipates Applicant’s presently claimed invention.  More specifically, Shoukry discloses a garment (constituted by orthosis 1’), comprising: a first band (constituted by third collar on tarsus 9) configured to wrap around at least a portion of navicular, cuboid, and cuneiform bones of a wearer’s foot when the garment is worn on the wearer’s foot (see Figs. 3A, 3B, 3C and 3D, which show band 9 is configured to wrap around at least a portion of navicular, cuboid, and cuneiform bones of a wearer’s foot); and a second band (constituted by traction strap 4) intersecting with the first band and configured to wrap around a heel of the wearer’s foot when the garment is worn on the wearer’s foot (see Figs. 3A-3D), wherein the second band is configured to support medial and lateral surfaces and at least a portion of a plantar surface of the heel (see Figs. 3A, 3B and 3D which shows how traction strap 4 supports medical and lateral surfaces and a portion of the plantar surface of the heel).
As regards claim 2, Shoukry discloses the garment of claim 1, wherein the second band is configured to expose at least a portion of the plantar surface of the heel when the garment is worn on the wearer’s foot (see Fig. 3B which shows the underside of the orthosis and how traction strap 4 exposes a portion of the plantar surface of the heel).
As regards claim 3, Shoukry discloses the garment of claim 1, wherein the second band crisscrosses over at least a portion of navicular, cuboid, and cuneiform bones of the wearer’s foot when the garment is worn on the wearer’s foot (as can be seen in Figs. 3A-3D, traction strap 4 crosses over at least a portion of navicular, cuboid, and cuneiform bones of the wearer’s foot when the garment is worn on the wearer’s foot during use).
As regards claim 4, Shoukry discloses the garment of claim 1, wherein the second band is separate and distinct from the first band (as can be seen from Figs. 3A, band 9 is separate and distinct from traction strap 4).
As regards claim 5, Shoukry discloses the garment of claim 1, wherein the second band is configured to pull the heel of the wearer’s foot from an inferior surface of the wearer’s foot toward a superior portion of the wearer’s foot, and from a posterior portion of the wearer’s foot toward an anterior portion of the wearer’s foot when the garment is worn on the wearer’s foot (see Figs. 3A-3D; the traction strap which is elastic is fully capable of pulling the heel of the wearer’s foot from an inferior surface of the wearer’s foot toward a superior portion of the wearer’s foot, and from a posterior portion of the wearer’s foot toward an anterior portion as it draws together the forefoot and the rearfoot, see para. [0052] of the wearer’s foot, when the garment is worn on the wearer’s foot).
As regards claim 6, Shoukry discloses the garment of claim 1, further comprising: a third band (constituted by the first metatarsophalangeal collar 2) configured to wrap around at least a portion of metatarsals of the wearer’s foot when the garment is worn on the wearer’s foot (see Figs. 3B, 3C and 3D).
As regards claim 7, Shoukry discloses the garment of claim 6, wherein the second band extends from a medial portion of the third band (see Fig. 3D) to a lateral portion of the third band (see Fig. 3A) while wrapping around the heel of the wearer’s foot when the garment is worn on the wearer’s foot .

Claim(s) 20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0206462 (“Iida”).
Regarding claim 20, Iida discloses a foot joint supporter that anticipates Applicant’s presently claimed invention.  More specifically, as can be seen in Figs. 3A -3C Iida discloses a garment (constituted by ankle supporter 100a), comprising: a foot portion (constituted 10) that includes a first band(101 which includes 10a,10b) wrapping around the foot portion, wherein the first band has a medial portion and a lateral portion (on the medial and lateral sides of the sock); the first band is positioned to contact a skin of a wearer when the garment is worn on a foot of the wearer (the inside of the sock contacts the skin of the wearer); the garment also includes a friction layer (6/6a) located on the medial portion of the first band (located on the inner middle of the sock on 10b) to pull up a navicular bone of the wearer when the garment is worn on the foot of the wearer (see paras. [0060-0062], which discloses slip preventing threads 6 on the front and back sole surfaces 10b; the band 101 is capable of pulling up the navicular bone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoukry.
As  regards claim 8, Shoukry discloses the garment of claim 6, further comprising: a band (constituted by return strap 8) configured to pull the third band toward an ankle of a wearer when the garment is worn on the wearer’s foot (see Figs. 3A, 3C and para. [0043], which discloses that the function of the return strap is to hold the outer edge of the foot a right angle and to incline the foot in relation to the leg; since return strap 8 is attached to 2, the force F3 pulls the foot and 2 toward the ankle).  
Shoukry fails to disclose a plurality of bands to pull the third band toward the ankle.  However, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As such, it would have been obvious to one of ordinary skill in the art to have duplicated the return strap of Shoukry, thereby providing a plurality of straps in order to ensure that the outer edge of the foot is held at a right angle and to incline the foot in relation to the leg.
As regards claim 9, modified Shoukry discloses the garment of claim 8, further comprising: an ankle band (collar 3, see Figs. 3A and 3C) configured to wrap around the ankle of the wearer, wherein the plurality of bands extends from the third band to the ankle band (collar 3 acts as an anchor, see para. [0037], and once modified to include an additional return strap 8, both return straps will extend from 2 to collar 3).
As regards claim 10, modified Shoukry discloses the garment of claim 9, wherein the ankle band is separate and distinct from the second band (as can be seen from Fig. 3C, collar 3 is separate and distinct from traction strap 4).
As regards claim 11, Shoukry discloses a removable flexible orthosis for middle foot damage that substantially anticipates Applicant’s presently claimed invention.  More specifically, Shoukry discloses a garment (constituted by orthosis 1’), comprising an ankle band (collar 3) that includes an anterior portion and a posterior portion (see annotated Fig. 3C); a foot portion (collar 2 and traction strap 4 and band 9) that includes a first band (collar 2) configured to wrap around a portion of the foot, wherein the first band has a superior portion (top portion) and an inferior portion (bottom portion); and a lift band (return strap 8) extending from the anterior portion of the ankle band to at least the superior portion of the first band so as to provide a pull on the superior portion of the first band toward the anterior portion of the ankle band (return strap 8 see Figs. 3A, 3C and para. [0043], which discloses that the function of the return strap is to hold the outer edge of the foot a right angle and to incline the foot in relation to the leg; since return strap 8 is attached to 2, the force F3 pulls the foot and 2 toward the ankle band).
Shoukry fails to disclose a plurality of lift bands. However, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As such, it would have been obvious to one of ordinary skill in the art to have duplicated the return strap of Shoukry, thereby providing a plurality of straps in order to ensure that the outer edge of the foot is held at a right angle and to incline the foot in relation to the leg.
As regards claim 12, modified Shoukry discloses the garment of claim 11, wherein the foot portion includes an anterior portion and a posterior portion (see Fig. 2 of Applicant’s specification and Fig. 3A of Shoukry); and the first band is located at least partially within the posterior portion of the foot portion (se Fig. 3A wherein it is shown that a lateral portion of collar 2 is positioned within the posterior portion).
As regards claim 13, modified Shoukry discloses the garment of claim 12, further comprising: a second band (constituted by band 9) that wraps around the portion of the foot and is located at least partially within the anterior portion of the foot portion, wherein the second band has a superior portion (top portion) and an inferior portion (bottom portion, see Figs. 3A and 3C), and one or more lift bands of the plurality of lift bands extend from the anterior portion of the ankle band to at least the superior portion of the second band so as to provide a pull on the superior portion of the second band toward the anterior portion of the ankle band (as can be seen from Fig. 3A, return strap 8 extends from an anterior portion of the ankle band to at least a superior portion band 9 at the stitching, and necessarily provides a pull in the direction of arrow F3 on the superior portion of the band 9).
As regards claim 14, modified Shoukry discloses the garment of claim 11, wherein the foot portion includes an anterior portion and a posterior portion (see Fig. 2 of the specification and Fig. 3A of Shoukry); and the first band is located at least partially within the anterior portion of the foot portion (Shoukry discloses that collar 2 is located within the anterior portion of the foot portion, as defined in Fig. 2 of the present specification). 


    PNG
    media_image1.png
    987
    916
    media_image1.png
    Greyscale
 
Alternate Rejection As regards claim 11, Shoukry discloses a removable flexible orthosis for middle foot damage that substantially anticipates Applicant’s presently claimed invention.  More specifically, Shoukry discloses a garment (constituted by orthosis 1’), comprising an ankle band (collar 3) that includes an anterior portion and a posterior portion (see annotated Fig. 3C); a foot portion (collar 2 and traction strap 4 and band 9) that includes a first band (band 9) configured to wrap around a portion of the foot (see Fig. 3C), wherein the first band has a superior portion (top portion) and an inferior portion (bottom portion); and a lift band (return strap 8) extending from the anterior portion of the ankle band to at least the superior portion of the first band (as shown in Fig. 3A return strap 8 at least extends to band 9) so as to provide a pull on the superior portion of the first band toward the anterior portion of the ankle band (return strap 8 is attached to band 9 and will band 9 in the direction of the force F3 toward the ankle band).
Shoukry fails to disclose a plurality of lift bands. However, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As such, it would have been obvious to one of ordinary skill in the art to have duplicated the return strap of Shoukry, thereby providing a plurality of straps in order to ensure that the outer edge of the foot is held at a right angle and to incline the foot in relation to the leg.
As regards claim 17, modified Shoukry discloses the garment of claim 11, further comprising: a heel portion (the portion covering/surrounding the heel during use); and a heel band (traction strap 4) intersecting with the first band (band 9 and traction strap intersect as clearly seen in Fig. 3C) and configured to wrap around at least a portion of the heel so as to pull the heel portion toward the foot portion (see Fig. 3C).

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoukry in view of U.S. Patent Application Publication No. 2014/0330184 (“Kilbey”).
As regards claim 15, modified Shoukry discloses the garment of claim 11, wherein the first band has a medial portion and a lateral portion (as can be seen from Fig. 3C, band 9 extends on both the medial and lateral portions of the foot of the user); the first band is positioned to contact a skin of a wearer when the garment is worn on a foot of the wearer (as can be seen from Fig. 3A, an inside of band 9 is positioned to contact a skin of the wearer).
Modified Shoukry fails to disclose the garment also includes a friction layer located on the medial portion of the first band to pull up a navicular bone of the wearer when the garment is worn on the foot of the wearer.  However, Kilbey in its disclosure of an analogous strap (16) teaches it is known to provide a strap with a friction enhancement feature such as friction strip (68) to bear against skin for comfort and to help maintain the strap and device (12) in place (see para. [0048] and Fig. 7).
In view of Kilbey, it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to have provided band (9) of modified Shoukry with the addition of a friction layer on a its undersurface, thereby applying the friction layer to both medial and lateral portions, in order hold the strap in place on the wearer’s skin without slippage.  Such a modification will allow the band 9 to be pulled in the direction of F3 and will pull up a navicular bone of the wearer when the garment is worn on the foot of the wearer and when the plurality of lift straps are fastened to ankle band 3).
As regards claim 18, modified Shoukry discloses the garment of claim 11, wherein the plurality of lift bands includes at least one lift band configured to extend from the anterior portion of the ankle band (see Fig. 3A) to at least the superior portion of the first band (return strap 8 extends to the top portion of band 9) at least partially over a middle metatarsal bone (as can be seen in Fig. 3A, return strap 8 will at least partially extend over a middle metatarsal bone during use).

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses device for use on the foot .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786